Citation Nr: 0103972	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-20 750	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeals (Board) decision of September 9, 1999, 
which denied an effective date earlier than September 15, 
1993, for a grant of total rating for individual 
unemployability by reason of a service-connected disabilities 
(TDIU).



REPRESENTATION

Moving Party Represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel





INTRODUCTION

The veteran had active service from August 1965 to August 
1967.  This matter comes before the Board as the result of a 
motion by the veteran alleging clear and unmistakable error 
in a decision by the Board issued on September 9, 1999.  



FINDING OF FACT

The Board has been notified that the veteran died on January 
[redacted], 2000.



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of this 
claim.  As a matter of law, veterans' claims do not survive 
their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
claim on the merits has become moot by virtue of the death of 
the veteran and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. 
§ 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this claim or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.



		
RAYMOND F. FERNER
Acting Member, Board of Veterans' Appeals

 



